 


 HR 3237 ENR: Emergency Security Supplemental Appropriations Act, 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 3237 
 
AN ACT 
Making emergency supplemental appropriations for the fiscal year ending September 30, 2021, and for other purposes. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, and for other purposes, namely: IDEPARTMENT OF DEFENSEMILITARY PERSONNELNational guard personnel, armyFor an additional amount for National Guard Personnel, Army, $231,000,000, to respond to the events at the United States Capitol Complex on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National guard personnel, air forceFor an additional amount for National Guard Personnel, Air Force, $28,900,000, to respond to the events at the United States Capitol Complex on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. OPERATION AND MAINTENANCEOperation and maintenance, army national guardFor an additional amount for Operation and Maintenance, Army National Guard, $218,500,000 to respond to the events at the United States Capitol Complex on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, air national guardFor an additional amount for Operation and Maintenance, Air National Guard, $42,500,000 to respond to the events at the United States Capitol Complex on January 6, 2021, and for related purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Overseas humanitarian, disaster, and civic aidFor an additional amount for Overseas Humanitarian, Disaster, and Civic Aid, $500,000,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
IIDEPARTMENT OF HEALTH AND HUMAN SERVICESAdministration for children and familiesREFUGEE AND ENTRANT ASSISTANCEFor an additional amount for Refugee and Entrant Assistance, $25,000,000, to remain available until September 30, 2022, for necessary expenses for refugee and entrant assistance activities authorized by section 414 of the Immigration and Nationality Act: Provided, That such amounts shall be for such activities for Afghan individuals within the United States who have been granted special immigrant status as described in section 602(b)(8) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IIILEGISLATIVE BRANCHSENATEContingent expenses of the senateSERGEANT AT ARMS AND DOORKEEPER OF THE SENATEFor an additional amount for Sergeant at Arms and Doorkeeper of the Senate, $7,832,856, to remain available until September 30, 2026, to prevent, prepare for, and respond to coronavirus: Provided, That of such amount, such sums as necessary may be used to restore amounts, either directly or through reimbursement, for obligations incurred for the same purposes by the Sergeant at Arms and Doorkeeper of the Senate prior to the date of the enactment of this Act: Provided further, That such amount shall be allocated in accordance with a spending plan submitted to the Committee on Appropriations of the Senate: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.HOUSE OF REPRESENTATIVESPayments to widows and heirs of deceased members of congressFor payment to Susan M. Wright, widow of Ronald Wright, late a Representative from the State of Texas, $174,000.For payment to the heirs at law of Alcee Hastings, late a Representative from the State of Florida, $174,000.Allowances and expenses(INCLUDING TRANSFER OF FUNDS)For an additional amount for Allowances and Expenses, $11,650,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, which shall be for necessary expenses for business continuity and disaster recovery: Provided, That of such amount, such sums as necessary may be used to restore amounts, either directly or through reimbursement, for obligations incurred for the same purposes by the Sergeant at Arms of the House of Representatives prior to the date of the enactment of this Act: Provided further, That such amount shall be allocated in accordance with a spending plan submitted to and approved by the Committee on Appropriations of the House of Representatives: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.CAPITOL POLICESalariesFor an additional amount for Salaries, $37,495,000, to remain available until September 30, 2022, to respond to the events at the United States Capitol on January 6, 2021, and for related purposes: Provided, That of such amount, such sums as necessary may be used to restore amounts, either directly or through reimbursement, for obligations incurred for the same purposes by the Capitol Police prior to the date of the enactment of this Act: Provided further, That of such amount, $3,600,000 may remain available until expended for retention bonuses: Provided further, That of such amount, up to $6,900,000 shall be made available for hazard pay for employees of the Capitol Police: Provided further, That of such amount, $1,361,300 shall be made available for the wellness program for the United States Capitol Police: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General expenses(INCLUDING TRANSFER OF FUNDS)For an additional amount for General Expenses, $33,169,000, to remain available until September 30, 2022, to respond to the events at the United States Capitol on January 6, 2021, and for related purposes: Provided, That of such amount, such sums as necessary may be used to restore amounts, either directly or through reimbursement, for obligations incurred for the same purposes by the Capitol Police prior to the date of the enactment of this Act: Provided further, That of such amount, $2,628,000 shall remain available until expended for physical protection barriers and various civil disturbance unit equipment: Provided further, That amounts provided under this heading in this Act for physical protection barriers may be transferred to and merged with the Capitol Police Building and Grounds Account of the Architect of the Capitol: Provided further, That of such amount, not less than $5,000,000 shall be made available for reimbursable agreements with State and local law enforcement agencies and not less than $4,800,000 shall be available for protective details for Members of Congress, including Delegates and the Resident Commissioner to the Congress: Provided further, That of such amount, up to $2,500,000 may be transferred to Department of Justice—United States Marshals Service—Salaries and Expenses for the purpose of reimbursements for providing peer-to-peer and group counseling services to the Capitol Police and training and technical and related assistance necessary to establish a peer-to-peer and group counseling program within the Capitol Police: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. For an additional amount for General Expenses, $800,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus: Provided, That of such amount, such sums as necessary may be used to restore amounts, either directly or through reimbursement, for obligations incurred for the same purposes by the Capitol Police prior to the date of the enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. United states capitol police mutual aid reimbursementsFor an additional amount for United States Capitol Police Mutual Aid Reimbursements, $35,396,000, to remain available until September 30, 2026, for reimbursements for mutual aid and related training, including mutual aid and training provided under the agreements described in section 7302 of Public Law 108–458: Provided, That of such amount, up to $9,096,000 is available to be used for reimbursement to the United States Capitol Police’s primary local law enforcement partners for mutual aid provided in response to the events of January 6, 2021: Provided further, That obligation of the funds made available under this heading in this Act be subject to notification to the Chairmen and Ranking Members of the Committees on Appropriations of both Houses of Congress, the Senate Committee on Rules and Administration, and the Committee on House Administration of the amount and purpose of the expense within 15 days of obligation: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative provisionsWELLNESS PROGRAM
301.
(a)Application of lawThe wellness program of the United States Capitol Police shall be known and designated as the Howard C. Liebengood Center for Wellness. (b)Effective dateThis section shall apply with respect to fiscal year 2021 and each succeeding fiscal year. CAPITOL POLICE SALARY CAP ADJUSTMENT
302.For the purposes of administering pay during calendar year 2021, the maximum annual payable rate for any member or civilian employee of the Capitol Police whose compensation includes overtime pay under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) shall be set at Executive Schedule II at $199,300. Excluded from this limitation for calendar year 2021 shall be retention bonuses and hazard bonuses related to the events of January 6th. ARCHITECT OF THE CAPITOLCapital construction and operationsFor an additional amount for Capital Construction and Operations, $21,869,069, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, for necessary expenses of the Architect of the Capitol to supplement the funding made available in Public Law 116–136, as amended by section 159(3) of Public Law 116–159, and for the same purposes; and for related purchases for Congressional offices, including in Congressional Districts and State Offices, wherever located: Provided, That any funds transferred by the Architect to restore amounts, either directly or through reimbursement, for obligations incurred for the purposes provided herein prior to the date of enactment of this Act shall be merged with and made available for the same purposes, and period of availability, as the appropriations to which the funds are transferred: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Capitol police buildings, grounds and security(INCLUDING TRANSFER OF FUNDS)For an additional amount for Capitol Police Buildings, Grounds and Security, $300,000,000, to remain available until September 30, 2023, to respond to the events at the United States Capitol on January 6, 2021: Provided, That of such amount $283,000,000 shall be for necessary upgrade or replacement of windows and doors in the Capitol Building and the House of Representatives and Senate office buildings on the Capitol grounds, as well as any related work to harden or enhance physical security of such structures: Provided further, That of such amount, $17,000,000 shall be for the purchase and installation of cameras at the Senate and House of Representatives office buildings for the purposes of safety and security: Provided further, That amounts necessary for the purpose in the preceding proviso may be transferred between the Architect of the Capitol and the United States Capitol Police, as needed: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE
310.None of the funds made available in this or any other Act in prior fiscal years, this fiscal year, or any fiscal year thereafter may be used to install permanent, above-ground fencing around the perimeter, or any portion thereof, of the United States Capitol Grounds, as described in section 5102 of title 40, United States Code. 311.For fiscal years 2021 and 2022, subject to the approval of the Chairs and Ranking Members of Committee on Appropriations of the House of Representatives and the Senate, the Architect of the Capitol may accept contributions of, and may incur obligations and make expenditures out of available appropriations for, supplies, products, and services necessary to respond to an emergency involving the safety of human life or the protection of property, as determined or declared by the Capitol Police Board, which may be provided for the use of any office which is located within any building, grounds, or facility for which the Architect of the Capitol is responsible for the maintenance, care, and operation, on a reimbursable or non-reimbursable basis subject to the availability of funds.
IVBILATERAL ECONOMIC ASSISTANCEFunds appropriated to the presidentDepartment of stateMIGRATION AND REFUGEE ASSISTANCEFor an additional amount for Migration and Refugee Assistance, $100,000,000, to remain available until expended, to address humanitarian needs in Afghanistan and to assist Afghan refugees: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.UNITED STATES EMERGENCY REFUGEE AND MIGRATION ASSISTANCE FUNDFor an additional amount for United States Emergency Refugee and Migration Assistance Fund, $500,000,000, to remain available until expended, notwithstanding section 2(c)(2) of the Migration and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)(2)): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLEEXTENSION AND MODIFICATION OF THE AFGHAN SPECIAL IMMIGRANT VISA PROGRAM
401.
(a)Section 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— (1)in paragraph (2)—
(A)in subparagraph (A) by amending clause (ii) to read as follows:  (ii)was or is employed in Afghanistan on or after October 7, 2001, for not less than 1 year—
(I)by, or on behalf of, the United States Government; or (II)by the International Security Assistance Force (or any successor name for such Force) in a capacity that required the alien—
(aa)while traveling off-base with United States military personnel stationed at the International Security Assistance Force (or any successor name for such Force), to serve as an interpreter or translator for such United States military personnel; or (bb)to perform activities for the United States military personnel stationed at International Security Assistance Force (or any successor name for such Force);; and
(B)in subparagraph (D)(ii)(I)(bb)— (i)in the matter preceding subitem (AA), by inserting per denial or revocation after written appeal; and
(ii)in subitem (AA), by inserting or thereafter at the discretion of the Secretary of State after in writing; (2)in paragraph (3)(F)—
(A)in the subparagraph heading, by striking 2021 and inserting 2022; (B)in the matter preceding clause (i)—
(i)by striking exhausted,, and inserting exhausted,; and (ii)by striking 26,500 and inserting 34,500;
(C)in clause (i), by striking December 31, 2022 and inserting December 31, 2023;; and (D)in clause (ii), by striking December 31, 2022 and inserting December 31, 2023;;
(3)in paragraph (4)(A), by inserting , including Chief of Mission approval, after so that all steps; and (4)in paragraph (13), in the matter preceding subparagraph (A), by striking January 31, 2023 and inserting January 31, 2024. 
(b)Emergency requirementThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. (c)Report to Congress (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees a report, including a classified annex, if necessary, on the Afghan special immigrant visa program as described in Section 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) and Section 1059 of the National Defense Authorization Act of 2006 (8 U.S.C. 1101 note). 
(2)ElementsThe report required by paragraph (1) shall include the following: (A)The total number of visas issued under such program, disaggregated by fiscal year.
(B)With respect to principal aliens issued special immigrant visas under such program, a description of the types of roles performed for which such aliens earned eligibility for such visas.  (C)Information regarding the average processing times for visa applicants under such program, disaggregated by the fiscal year in which visa applications under the program were submitted.
(D)The number of individuals who have pending applications for visas under such program, including— (1)The number of individuals approved of the total number of applications processed by the Chief of Mission; and 
(2)The number of successful appeals of the total number of application appeals filed. (E)The estimated total number of individuals who have performed the requisite employment to apply for a visa under such program, but who have not yet applied for or received a visa, including a description of the methodology used to create such an estimate.
(3)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (A)the Committee on Appropriations, the Committee on Armed Services, the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(B)the Committee on Appropriations, the Committee on Armed Services, the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Homeland Security of the House of Representatives.WAIVER OF MEDICAL EXAMINATION FOR AFGHAN ALLIES 402. (a)AuthorizationThe Secretary of State and the Secretary of Homeland Security may jointly issue a blanket waiver of the requirement that aliens described in section 602(b)(2) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101) undergo a medical exam under section 221(d) of the Immigration and Nationality Act (8 U.S.C. 1201(d)), or any other applicable provision of law, prior to issuance of an immigrant visa or admission to the United States.
(b)DurationA waiver under subsection (a) shall be for a period of 1 year, and, subject to subsection (g), may be extended by the Secretary of State and Secretary of Homeland Security for additional periods, each of which shall not exceed 1 year. (c)NotificationUpon exercising the waiver authority under subsection (a), or the authority to extend a waiver under subsection (b), the Secretary of State and the Secretary of Homeland Security shall notify the appropriate congressional committees.
(d)Requirement for medical examination after admission
(1)In generalThe Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall establish procedures to ensure, to the greatest extent practicable, that any alien who receives a waiver of the medical examination requirement under this section completes such an exam not later than 30 days after the date on which the alien is admitted to the United States. (2)Conditional basis for status (A)In generalNotwithstanding any other provision of law, an alien who receives a waiver of the medical examination requirement under this section shall be considered, at the time of admission to the United States, as an alien lawfully admitted for permanent residence on a conditional basis.
(B)Removal of conditionsThe Secretary of Homeland Security shall remove the conditional basis of the alien’s status upon the Secretary’s confirmation that such alien has completed the medical examination and is not inadmissible under section 212(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(1)(A)). (3)ReportNot later than 1 year after the date on which the waiver authority under subsection (a) is exercised, or such waiver is extended under subsection (b), as applicable, the Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall submit to the appropriate congressional committees a report on the status of medical examinations required under paragraph (1), including—
(A)the number of pending and completed examinations; and (B)the number of aliens who have failed to complete the medical examination within the 30-day period after the date of such aliens’ admission.
(e)Appropriate congressional committeesThe term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Homeland Security and Governmental Affairs of the Senate; and
(2)the Committee on Armed Services, the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Homeland Security of the House of Representatives. (f)Rule of constructionNothing in this Act may be construed to prevent the Secretary of State, the Secretary of Homeland Security, the Secretary of Defense, or the Secretary of Health and Human Services from adopting appropriate measures to prevent the spread of communicable diseases, including COVID–19, to the United States.
(g)SunsetThe authority under subsections (a) and (b) expires on the date that is 3 years after the date of enactment of this Act. (h)Emergency requirementThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. SPECIAL IMMIGRANT STATUS FOR CERTAIN SURVIVING SPOUSES AND CHILDREN
403.
(a)Immigration and Nationality ActSection 101(a)(27)(D) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(D)) is amended— (1)by striking an immigrant who is an employee and inserting “an immigrant who—

(i)is an employee; and (2)by striking grant such status; and inserting “grant such status; or

(ii)is the surviving spouse or child of an employee of the United States Government abroad: Provided, That the employee performed faithful service for a total of not less than 15 years or was killed in the line of duty;.
(b)Afghan allies protection act of 2009Section 602(b)(2)(C) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— (1)in clause (ii), by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively, and moving such items 2 ems to the right;
(2)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving such subclauses 2 ems to the right; (3)in the matter preceding subclause (I), as redesignated, by striking An alien is described and inserting the following:

(I)In generalAn alien is described; (4)in clause (i)(I), as redesignated, by striking who had a petition for classification approved and inserting who had submitted an application to the Chief of Mission; and
(5)by adding at the end the following:  (II)Employment requirementsAn application by a surviving spouse or child of a principal alien shall be subject to employment requirements set forth in subparagraph (A) as of the date of the principal alien’s filing of an application for the first time, or if no application has been filed, the employment requirements as of the date of the principal alien’s death..
(c)Refugee crisis in iraq act of 2007Section 1244(b)(3) of the Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note) is amended— (1)by striking described in subsection (b) and inserting in this subsection;
(2)in subparagraph (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving such subclauses 2 ems to the right; (3)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving such clauses 2 ems to the right;
(4)in the matter preceding clause (i), as redesignated, by striking An alien is described and inserting the following:  (A)In generalAn alien is described;
(5)in subparagraph (A)(i), as redesignated, by striking who had a petition for classification approved and inserting who submitted an application to the Chief of Mission; and (6)by adding at the end the following:

(B)Employment requirementsAn application by a surviving spouse or child of a principal alien shall be subject to employment requirements set forth in paragraph (1) as of the date of the principal alien’s filing of an application for the first time, or if the principal alien did not file an application, the employment requirements as of the date of the principal alien’s death.. (d)Effective dateThe amendments made by this section shall be effective on June 30, 2021, and shall have retroactive effect.
(e)Emergency requirementThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. CONVERSION OF PETITIONS FOR SPECIAL IMMIGRANT STATUS FOR CERTAIN IRAQIS 404. (a)Section 2 of Public Law 110–242 (8 U.S.C. 1101 note) is amended by striking subsection (b) and inserting the following:

(b)DurationThe authority under subsection (a) shall expire on the date on which the numerical limitation specified under section 1244 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 8 U.S.C. 1157 note) is reached.. (b)Emergency requirementThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
VDEPARTMENT OF JUSTICEState and local law enforcement activitiesOffice of justice programsSTATE AND LOCAL LAW ENFORCEMENT ASSISTANCEFor an additional amount for State and Local Law Enforcement Assistance, $1,100,000, to remain available until September 30, 2022, for the sole purpose of restoring amounts, either directly or through reimbursement, for obligations incurred for extraordinary law enforcement and related costs directly associated with protection of the President-elect from November 4, 2020 until the inauguration of the President-elect as President: Provided, That such reimbursement shall be provided only for costs that a State or local agency can document as being over and above the cost of normal law enforcement operations and as being directly attributable to the provision of protection described herein: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
VIGENERAL PROVISIONS—THIS ACT
601.Each amount appropriated or made available by this Act is in addition to amounts otherwise appropriated for the fiscal year involved.  602.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.
603.Unless otherwise provided for by this Act, the additional amounts appropriated by this Act to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2021. 604.Except for funds used to restore amounts, either directly or through reimbursement, for obligations incurred prior to the date of the enactment of this Act, and notwithstanding any other provision of law, funds made available in this Act shall only be used for the purposes specifically described herein.
605.In this Act, the term coronavirus means SARS–CoV–2 or another coronavirus with pandemic potential.  606.Each amount designated in this Act by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded or transferred, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.
607.Any amount appropriated by this Act, designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and subsequently so designated by the President, and transferred pursuant to transfer authorities provided by this Act shall retain such designation. This Act may be cited as the Emergency Security Supplemental Appropriations Act, 2021.
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
